Citation Nr: 0822323	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of any veteran who engaged in combat with the 
enemy during active duty service, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2007).  

Here, the veteran's personnel records confirm that he engaged 
in combat with the enemy during his Vietnam service.  As a 
combat veteran, he is entitled to the presumption of service 
connection under 38 U.S.C.A. § 1154(b).  Although the veteran 
was provided a VA audiological examination, the VA examiner 
did not apply the correct standard in the report.  The agency 
of original jurisdiction should obtain an opinion applying 
the standard applicable for combat veterans. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the 
examiner who conducted the VA audiological 
examination in February 2005, or another 
competent professional, in order to obtain 
the following opinions: 

Does the evidence clearly and convincingly 
rebut the presumption that the veteran's 
hearing loss was incurred as a result of 
acoustic trauma sustained during combat?

Does the evidence clearly and convincingly 
rebut the presumption that the veteran's 
tinnitus was incurred as a result of 
acoustic trauma sustained during combat?

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



